Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graefe (US 2019/0132709).
Graefe disclose a method for dynamically updating an existing vehicular micro cloud, the method comprising: 
determining one or more parameters of an environment around a plurality of vehicles;  [0024, environmental sensing services provide dynamic mapping of the environmental parameters with sensors]
identifying an impact of the one or more parameters of the environment on one or more of the plurality of vehicles associated with the existing vehicular micro cloud; [0021, sensor network for measuring the environment; 0078-79, environmental factors are used to develop a model]
identifying one or more properties of the existing vehicular micro cloud; determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact; and updating the one or more properties based on the determination. [0078-0079, 0102, parameters are measured and simulated, and improved to fill measurement gaps]

2. The method of claim 1, wherein the determining the one or more parameters of the environment around the plurality of the vehicles includes monitoring the environment.  [0079, traffic simulation can give an indication of traffic condition or densities]


5. The method of claim 1, wherein the one or more properties include a priority, and wherein the determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact further includes at least one of determining whether an adjustment of the priority to safety, comfort, or time management can address the impact.  [0098, operations are carried out to ensure safety measures, thus priority is adjusted to safety for that computation]

6. The method of claim 1, wherein the one or more properties include a mobility type, and wherein the determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact further includes at least one of determining whether an adjustment of the mobility type to mobile or to stationary can address the impact. [0068, shows that using a hybrid combination of fixed and mobile information in collaboration may improve performance]

7. The method of claim 1, wherein the one or more properties include a dependency type, and wherein the determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact further includes at least one of determining whether an adjustment of the dependency type to independent or to interdependent can address the impact. [0068, shows that using a system that switches form only the local information to an interdependent hybrid collaboration may improve performance]

8. The method of claim 1, wherein the one or more properties include a communication category, and wherein the determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact further includes at least one of determining whether an adjustment of the communication category to an ad-hoc communication or a hybrid communication can address the impact. [0068, shows that using a system that switches form only the local information to an interdependent hybrid collaboration may improve performance;; 0023 shows this applied to communications wherein it may use V2V and V@X communicating vehicle to vehicle or also including roadside via V2X making a type of hybrid system as the communication types are combined]

9. The method of claim 1, wherein the one or more properties include a collaboration criterion, wherein the collaboration criteria includes at least one of an objective function and an optimization method, and wherein the determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact further includes at least one of determining whether an adjustment of the objective function or the optimization method can address the impact. [0183, optimization may be carried out according to IOT and the methods listed therein, 0068 describes operation in a collaborative manor]

10. The method of claim 1, wherein the existing vehicular micro cloud communicates with one or more other vehicular micro clouds, forming a vehicular macro cloud. [0046, The cells may operate as micro clouds within a macro cell base station and multiple mobile clouds may be linked to provide a larger area where the coverage is continued in a macro way]

11. A system for dynamically updating an existing vehicular micro cloud, the system comprising: one or more processors; and a memory in communication with the one or more processors, the memory including: 
an environment parameter determination module including instructions that when executed by the one or more processors cause the one or more processors to determine one or more parameters of an environment around a plurality of vehicles; [0024, environmental sensing services provide dynamic mapping of the environmental parameters with sensors]
an impact identification module including instructions that when executed by the one or more processors cause the one or more processors to identify an impact of the one or more parameters of the environment on one or more of the plurality of vehicles associated with the existing vehicular micro cloud; [0021, sensor network for measuring the environment; 0078-79, environmental factors are used to develop a model]
and a vehicular micro cloud update module including instructions that when executed by the one or more processors cause the one or more processors to:  identify one or more properties of the existing vehicular micro cloud; determine which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact; and update the one or more properties based on the determination. [0078-0079, 0102, parameters are measured and simulation and improved to fill measurement gaps]


12. The system of claim 11, wherein the environment parameter determination module further includes instructions that when executed by the one or more processors cause the one or more processors to monitor the environment. [0079, traffic simulation can give an indication of traffic condition or densities]


15. The system of claim 11, wherein the one or more properties include a priority, and wherein the determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact further includes at least one of determining whether an adjustment of the priority to safety, comfort, or time management can address the impact. [0098, operations are carried out to ensure safety measures, thus priority is adjusted to safety for that computation]

16. The system of claim 11, wherein the one or more properties include a mobility type, and wherein the determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact further includes at least one of determining whether an adjustment of the mobility type to mobile or to stationary can address the impact. [0068, shows that using a hybrid combination of fixed and mobile information in collaboration may improve performance]

17. The system of claim 11, wherein the one or more properties include a dependency type, and wherein the determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact further includes at least one of determining whether an adjustment of the dependency type to independent or to interdependent can address the impact. [0068, shows that using a system that switches form only the local information to an interdependent hybrid collaboration may improve performance]

18. The system of claim 11, wherein the one or more properties include a communication category, and wherein the determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact further includes at least one of determining whether an adjustment of the communication category to an ad-hoc communication or a hybrid communication can address the impact. [0068, shows that using a system that switches form only the local information to an interdependent hybrid collaboration may improve performance;; 0023 shows this applied to communications wherein it may use V2V and V@X communicating vehicle to vehicle or also including roadside via V2X making a type of hybrid system as the communication types are combined]

19. The system of claim 11, wherein the one or more properties include a collaboration criteria, wherein the collaboration criteria includes at least one of an objective function and an optimization method, and wherein the determining which adjustment to the one or more properties of the existing vehicular micro cloud can address the impact further includes at least one of determining whether an adjustment of the objective function or the optimization method can address the impact. [0183, optimization may be carried out according to IOT and the methods listed therein, 0068 describes operation in a collaborative manor]

20. The system of claim 11, wherein the existing vehicular micro cloud communicates with one or more other vehicular micro clouds, forming a vehicular macro cloud. [0046, The cells may operate as micro clouds within a macro cell base station and multiple mobile clouds may be linked to provide a larger area where the coverage is continued in a macro way]

Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of the art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648